Smith, Judge,
concurring specially.
Appellant’s conviction is not subject to reversal for any of the reasons asserted in this appeal. I therefore concur in the judgment.
However, I would like to point out that the judgment of affirmance in the instant case is not intended as an expression of approval with respect to the search of appellant’s automobile. Although appellant filed a motion to suppress, the motion was later withdrawn. Thus, insofar as the search of appellant’s vehicle is concerned, nothing is presented for review.